SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2010 Commission File Number: 001-32618 Ituran Location and Control Ltd. (Exact name of Registrant as specified in its Charter) 3 Hashikma Street, Azour 58001, Israel (Address of Registrant’s principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1): Yes oNo x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7): Yes oNo x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): We would like to announce that our wholly owned Israeli subsidiary, Ituran Cellular Communication Ltd. obtained on July 28, 2010, a mobile virtual network operator (MVNO) license from the Israeli Ministry of Communication. With the license, Ituran Cellular Communication may commence negotiations with mobile operators for the use of their networks. The Company is yet to determine the way in which it will make use of the license, which is determined upon various factors, to be evaluated over the coming months. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. ITURAN LOCATION & CONTROL LTD. (Registrant) By: /s/ Eyal Sheratzky Name: Eyal Sheratzky Title:Co-Chief Executive Officer Date: July 29, 2010
